DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al. (U.S. Patent No. 8,827,983) in view of Toth (U.S. Patent Application Publication No. 2013/0304007).
Regarding claim 1, Braga discloses a negative pressure wound therapy (NWPT) device (Fig. 2, feat. 200; Col. 6, line 63 – Col. 7, line 17) connected with a dressing (Fig. 2, feat. 210; Col. 6, line 63 – Col. 7, line 17), comprising: a housing (Fig. 2, feat. 240; Col. 6, lines 63 – Col. 7, line 17); a control circuit board disposed in the housing (Fig. 3, feat. 310; Col. 8, lines 20-36); a pump disposed in the housing (Fig. 3, feat. 360; Col. 8, line 58 – Col. 9, line 15) and comprising a discharge end (Fig. 3, feat. 362; Col. 9, lines 28-32) and an aspiration end (Fig. 3, feat. 372; Col. 9, lines 16-28), wherein the pump discharges fluid from the discharge end to generate negative pressure at the aspiration end (Col. 9, lines 16-32), an aspiration conduit having a pump end and a dressing end (Fig. 3, feat. 372 and 378; Col. 9, lines 16-32; Col. 9, lines 50-67), wherein the pump end is fluidly connected to the aspiration end of the pump (Fig. 3, feat. 372; Col. 9, lines 16-32), and the dressing is fluidly connected to the dressing used for covering a wound (Fig. 2, feat. 230; Fig. 3, feats. 372, 374, 334, and 230; Col. 6, line 63 – Col. 7, line 17; Col. 10, lines 40-57), wherein the control circuit board controls the pump to generate the negative pressure in the aspiration conduit (Col. 8, lines 20-36), and applies negative pressure to the wound covered by the dressing via the aspiration conduit (Fig. 2; Col. 8, lines 50-57).
Braga does not disclose that the pump further comprises a voltage-actuated deformation element to push the fluid from the aspiration end to the discharge end.
Toth teaches a pump (Fig. 7, feat. 60; Paragraph 0048) for controlling the flow of fluid from a wound site (Paragraph 0007). Toth teaches that the pump comprises a deformable top wall (Fig. 7, feat. 30; Paragraph 0035) opposing a rigid back plate (Fig. 7, feat. 32; Paragraph 0035) in order to form a cavity (Fig. 7, feat. 28; Paragraphs 0035 and 0049). The pump further includes an electrically controlled actuator device (Fig. 6, feat. 64; Fig. 7, feat. 71; Paragraph 0048) that controls the deformation of the deformable top wall (Paragraph 0049). When the deformable top wall is deformed and prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Braga so that the pump comprises a discharge end, so that the pump discharges fluid from the discharge end to generate negative pressure at the aspiration end, and that the pump further comprises a voltage-actuated deformation element to push the fluid from the aspiration end to the discharge end as taught by Toth so that the device incorporating the pump may be small and portable.
Regarding claim 2, Braga in view of Toth discloses the negative pressure wound therapy device according to claim 1. Braga further discloses that the device further comprises a canister for storing liquid aspirated from the wound (Figs. 3 and 4, feat. 242; Col. 7, lines 19-26), wherein the canister has a top for engaging with the housing (Figs. 3 and 4, feat. 336; Col. 10, lines 40-57), and has a first end for connecting with the dressing end of the aspiration conduit (Figs. 3 and 4, feat. 374; Col. 7, lines 50-67) and a second end for connecting with a dressing conduit of the dressing (Figs. 3 and 4, feat. 334; Col. 10, lines 40-57), the canister comprises at least one liquid-full probe extending inwardly from a top wall of the canister (Fig. 4, feats. 325A and 325B; Col. 10, line 58 – Col. 11, line 3), and the at least one liquid-full probe generate a liquid-full signal to the control circuit board when the at least one liquid-full probe contacts the liquid aspirated from the wound (Col. 10, line 58 – Col. 11, line 3).
Regarding claim 7, Braga in view of Toth discloses the negative pressure wound therapy device according to claim 1.
As discussed above, Toth teaches a pump (Fig. 7, feat. 60; Paragraph 0048) for controlling the flow of fluid from a wound site (Paragraph 0007). Toth teaches that the inlet of the pump may comprise a check valve (Fig. 2, feat. 18) that only permits fluid flow in the direction of the pump from the dressing (Paragraphs 0030 and 0053). Toth teaches that this prevents fluid from being pushed in the wrong direction during pump actuation (Paragraph 0053). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Braga in view of Toth so that the aspiration conduit comprises a check valve disposed between the pump end and the dressing end of the aspiration conduit, and the check valve prevents fluid from flowing to the dressing end from the pump end of the aspiration conduit in order to prevent fluid from flowing in the wrong direction during actuation of the pump as taught by Toth.
Regarding claim 9, Braga in view of Toth discloses the negative pressure wound therapy device according to claim 1. Braga further discloses that the housing is water resistant (Fig. 2, feat. 240; Col. 8, lines 37-49).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al. (U.S. Patent No. 8,827,983) in view of Toth (U.S. Patent Application Publication No. 2013/0304007) and in further view of Evans et al. (U.S. Patent Application Publication No. 2010/0191199)
Regarding claim 3, Braga in view of Toth discloses the negative wound therapy device according to claim 2. Braga in view of Toth does not disclose that the canister further comprises at least one liquid blocking structure surrounding the at least one liquid-full probe and having an opening facing a side wall of the canister, or that when the negative pressure wound therapy device is tilted, the liquid aspirated from the wound only contacts the liquid-full probe from the opening of the at least one liquid blocking structure to prevent the at least one liquid-full probe from generating the liquid-full signal incorrectly.
Evans teaches a fluid collection vessel for a medical apparatus comprising a fill sensor (Abstract; Fig. 5, feat. 64; Paragraph 0046). Evans teaches that the fluid collection vessel comprises a system of baffles (Fig. 5, feat. 76a-c; Paragraph 0046) to minimize the risk of premature sensor contact even when the collection vessel is tilted (Paragraph 0046). Evans teaches a baffle with an opening that faces the sidewall of the canister and prevents fluid from reaching the fill sensor prematurely (Fig. 5, feat. 76c; Paragraphs 0053, 0055, and 0059). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Braga in view of Toth so that the canister further comprises at least one liquid blocking structure surrounding the at least one liquid-full probe and having an opening facing a side wall of the canister, and so that when the negative pressure wound therapy device is tilted, the liquid aspirated from the wound only contacts the liquid-full probe from the opening of the at least one liquid blocking structure to prevent the at least one liquid-full probe from generating the liquid-full signal incorrectly as taught by Evans so that the device does not indicate a full canister condition prematurely.
Regarding claim 4, Braga in view of Toth and in further view of Evans discloses the negative pressure wound therapy device according to claim 3. Braga further discloses that the at least one liquid-full probe respectively comprises a first liquid full probe adjacent to a first side wall of the canister (Figs. 4-6, feat. 325A) and a second liquid-full probe adjacent to a second side wall of the canister (Figs. 4-6, feat. 325B).
As discussed above, Evans teaches a fluid collection vessel for a medical apparatus comprising a fill sensor (Abstract; Fig. 5, feat. 64; Paragraph 0046). Evans teaches that the fluid collection vessel comprises a system of baffles (Fig. 5, feat. 76a-c; Paragraph 0046) to minimize the risk of premature sensor contact even when the collection vessel is tilted (Paragraph 0046). Evans teaches a baffle with an opening that faces the sidewall of the canister and prevents fluid from reaching the fill sensor prematurely (Fig. 5, feat. 76c; Paragraphs 0053, 0055, and 0059). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Braga in view of Toth and in further view of Evans so that the at least one liquid blocking structure respectively comprises a first liquid blocking structure surrounding the first liquid-full probe and a second liquid blocking structure surround the second liquid-full probe, and the openings of the first liquid blocking structure and the second liquid blocking structure respectively face the first side wall and the second side wall of the canister as taught by Evans so that the device does not indicate a full canister condition prematurely.
Regarding claim 5, Braga in view of Toth and in further view of Evans discloses the negative pressure wound therapy device according to claim 4. Braga further discloses that the first liquid-full probe (Figs. 4-6, feat. 325A) and the second liquid-full probe (Figs. 4-6, feat. 325B) are electrically conductive to each other to generate the liquid-full signal when the first liquid-full probe and the second liquid-full probe simultaneously contact the liquid (Col. 10, line 58 – Col. 11, line 50).
Regarding claim 6, Braga in view of Toth and in further view of Evans discloses the negative pressure wound therapy device according to claim 4. Braga further discloses that the negative pressure wound therapy device further comprises a first terminal and a second terminal disposed at the bottom of the housing, and the first terminal and the second terminal electrically connect the first liquid-full probe and the second liquid-full probe to the control circuit board respectively (Col. 10, lines 15-39; Col. 11, lines 51-56).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Braga et al. (U.S. Patent No. 8,827,983) in view of Toth (U.S. Patent Application Publication No. 2013/0304007) and in further view of Hunt et al. (U.S. Patent No. 6,142,982).
Regarding claim 8, Braga in view of Toth discloses the negative pressure wound therapy device according to claim 7. Braga in view of Toth does not discloses that the negative pressure wound therapy device comprises a snuffle valve, and the aspiration conduit comprises a tee conduit with a first end, a second end, and a third end, the first end of the tee conduit is fluidly connected to the check valve, the second end of the tee conduit is fluidly connected to the dressing end of the aspiration conduit, the third end of the tee conduit is fluidly connected to the snuffle valve, and the snuffle valve is controlled by the control circuit board to release the negative pressure in the aspiration conduit.
Hunt teaches a portable negative pressure wound therapy apparatus (Abstract). Hunt teaches that the apparatus comprises a pressure relief valve (Fig. 4, feat. 8; Col. 3, lines 31-40) fluidly connected to a suction pump (Fig. 4, feat. 6; Col. 3, lines 31-40) and a canister (Fig. 4, feat. 100; Col. 3, lines 31-40). The pressure relief valve may be controlled to open and rapidly bring the pressure in the canister and at the wound site to atmospheric pressure in order to apply intermittent suction (Col. 4, lines 18-34). The pressure relief valve is in fluid communication with the suction pump via the canister (Fig. 4; Col. 3, lines 31-40). Hunt further teaches that pressure transducers are connected to the suction pump, the pressure relief valve, and the canister via T-connectors (Col. 3, lines 31-40). Therefore, Hunt teaches that three components may be put into fluid communication via a T-connector. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Braga in view of Toth so that it comprises a snuffle valve, and the aspiration conduit comprises a tee conduit with a first end, a second end, and a third end, the first end of the tee conduit is fluidly connected to the check valve, the second end of the tee conduit is fluidly connected to the dressing end of the aspiration conduit, the third end of the tee conduit is fluidly connected to the snuffle valve, and the snuffle valve is controlled by the control circuit board to release the negative pressure in the aspiration conduit so that the device would be capable of rapidly bringing the wound site to atmospheric pressure and intermittent suction could be applied as taught by Hunt.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al. (U.S. Patent No. 8,827,983) in view of Toth (U.S. Patent Application Publication No. 2013/0304007) and in further view of Fujisaki (U.S. Patent Application Publication No. 2017/0112974).
Regarding claim 10, Braga in view of Toth discloses the negative pressure wound therapy device according to claim 1. Braga in view of Toth does not disclose that the sound generated during the operation of the pump lies beyond the frequency range detected by the human ear, and the pump is a silent pump.
Fujisaki teaches a pump for negative pressure wound therapy comprising a piezoelectric pump element (Fujisaki: Abstract). Fujisaki teaches that piezoelectric pumps should be driven at a frequency of 20kHz or greater so that the vibrations made by the pump are out of the audible range of humans (Fujisaki: Paragraph 0024). As discussed above, Toth teaches a suction pump comprising a deformable top wall actuated by an electrically controlled actuator device (Toth: Fig. 6, feat. 64; Fig. 7, feat. 71; Paragraph 0048). Toth further teaches that the actuator device may be a piezoelectric device (Toth: Paragraph 0048). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Braga in view of Toth so that the sound generated during the operation of the pump lies beyond the frequency range detected by the human ear, and the pump is a silent pump so that the user does not hear the pump as taught by Fujisaki.
Regarding claim 11, Braga discloses a negative pressure wound therapy system (Fig. 2; Col. 6, line 63 – Col. 7, line 17) comprising a negative pressure wound therapy device (Fig. 2, feat. 200; Col. 6, line 63 – Col. 7, line 17) and the dressing connected with the negative pressure wound therapy device (Fig. 2, feat. 210; Col. 6, line 63 – Col. 7, line 17), wherein the dressing is used for covering the wound (Col. 6, line 63 – Col. 7, line 17). As discussed above, Braga in view of Toth and in further view of Fujisaki discloses the negative pressure wound therapy device according to claim 10. Therefore, Braga in view of Toth and in further view of Fujisaki discloses a negative pressure wound therapy system, comprising the negative pressure wound therapy device according to claim 10 and the dressing connected with the negative pressure wound therapy device, wherein the dressing is used for covering the wound.
Regarding claim 12, Braga discloses a negative pressure wound therapy method, comprising providing a negative pressure wound therapy device (Fig. 2, feat. 200; Col. 6, line 63 – Col. 7, line 17), connecting the dressing to the dressing end of the negative pressure wound therapy device (Fig. 2, feat. 210; Col. 6, line 63 – Col. 7, line 17), covering the wound with the dressing (Col. 6, line 63 – Col. 7, line 17); and setting an operating parameter and an operating mode of the negative pressure wound therapy device (Col. 8, lines 20-36). As discussed above, Braga in view of Toth and in further view of Fujisaki discloses the negative pressure wound therapy device according to claim 10. Therefore, Braga in view of Toth and in further a negative pressure wound therapy method, comprising providing the negative pressure wound therapy device according to claim 10; connecting the dressing to the dressing end of the negative pressure wound therapy device; covering the wound with the dressing; and setting an operating parameter and an operating mode of the negative pressure wound therapy device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Locke et al. (U.S. Patent Application Publication No. 2011/0288510) discloses negative pressure wound therapy devices.
Giezendanner et al. (U.S. Patent Application Publication No. 2012/0184932) discloses a drainage pump with canister level detection.
Ramella et al. (U.S. Patent Application Publication No. 2013/0237937) discloses a portable suction pump.
Pan et al. (U.S. Patent Application Publication No. 2013/0267918) discloses a negative pressure wound therapy with level detection.
Bharti et al. (U.S. Patent Application Publication No. 2011/0112492) discloses a wound dressing with a micropump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781